Citation Nr: 0308983	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  00-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for 
postoperative disruption of the sternum with displacement of 
several ribs, evaluated as 40 percent disabling prior to 
October 28, 1999 and 20 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, that granted service connection for 
parasternal joint fracture, third costochondral cartilage 
area and assigned a 10 percent evaluation.  (The veteran has 
since relocated to the jurisdiction of the RO in Louisville, 
Kentucky.)  The veteran, who had active service from March 
1995 to July 1997, expressed disagreement with the assignment 
of the initial evaluation.  A rating decision dated in April 
2000 increased the initial evaluation to 40 percent prior to 
October 28, 1999 and assigned a 20 percent evaluation from 
that date.  The case was forwarded to the Board for appellate 
review.  In June 2001 the Board returned the case to the RO 
for additional development, following which the case was 
returned to the Board for further appellate review.  

In a statement from the veteran received in October 2000 he 
raised the issue of entitlement to a temporary total 
evaluation for the time after two surgeries performed for his 
service-connected disability.  Also, in a statement dated in 
May 2000 the veteran raised, what the Board construes as a 
claim for compensation under 38 U.S.C.A. § 1151 (West 2002).  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action:  




FINDINGS OF FACT

1.  All evidence obtainable without the veteran's assistance 
necessary for an equitable disposition of his appeal has been 
obtained.

2.  Prior to October 28, 1999, the veteran was in receipt of 
the highest schedular evaluation for his sternum disability 
under potentially relevant diagnostic codes and his 
disability is not shown to have caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  

3.  From October 28, 1999, symptomatology associated with the 
veteran's sternum disability is not shown to be constant, or 
nearly so, and refractory to therapy.  



CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 40 percent prior to October 28, 1999 and to a 20 percent 
evaluation thereafter for postoperative disruption of the 
sternum with displacement of several ribs have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic 
Code 5099-5025 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Board 
returned this case to the RO in June 2002, in part, for the 
RO to consider the veteran's claim under the VCAA.  The RO 
notified the veteran of the VCAA by letter dated in July 
2001, including the division of responsibilities between the 
VA and the veteran in obtaining evidence and the applicable 
time period in which to submit any requested evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  In 
addition, the veteran was afforded a VA examination to assess 
the severity of his disability.  The Board would observe that 
the Board attempted to afford the veteran an additional VA 
examination, but information from the VA Medical Center in 
Lexington indicated that the veteran refused the examination 
at that location.  The veteran was notified by letter dated 
in December 2002 of the consequences of his failure to report 
for such examination.  The Board notified the veteran in 
April 2003 that it had received information that he refused 
to report for an examination at the VAMC in Lexington; no 
response to the Board's April 2003 letter was received 
regarding the veteran's failure to report for the scheduled 
examination or willingness to report for another examination.  
Lastly, the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the claim.  Therefore, the 
Board finds that all relevant evidence obtainable without the 
veteran's assistance has been obtained.  Accordingly, the 
case is ready for appellate review. 

Background and Evidence

A rating decision dated in November 1998 granted service 
connection for parasternal joint fracture, third 
costochondral cartilage area and assigned a 10 percent 
evaluation.  That rating decision noted that service medical 
records show the veteran injured his ribs when his backpack 
was drawn too tight.  The diagnosis during service was 
costochondritis.  The rating decision also noted that the 
veteran was seen by private and VA physicians following 
service and that in June 1998 he underwent resection of the 
third costochondral cartilage and sternal wiring.  The 
disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5297 by analogy to removal of ribs.  The rating 
decision noted that the 10 percent evaluation was assigned 
under the provisions of 38 C.F.R. § 4.59 due to painful 
motion objectively demonstrated on examination.

Private medical records dated in October 1999 show the 
veteran underwent surgery for his service-connected 
disability.  He underwent a resection of the third left 
costal cartilage with removal of sternal wires.  The 
postoperative diagnosis was costal cartilage separation from 
the sternum at the third interspace and possible fracture.  
Upon discharge the veteran was noted to have moderate 
discomfort.  

A report of a VA examination performed in March 2000 reflects 
that the claims file had been reviewed in connection with the 
examination.  The examiner described the circumstances 
surrounding the service injury as well as the treatment the 
veteran received following service.  The examiner recorded 
that the veteran reported he had definite improvement 
following the second surgery.  It was explained that by 
improvement the veteran meant that prior to that time even at 
rest he had marked discomfort over the anterior chest but 
that following the second surgery he no longer had discomfort 
at rest.  It was noted that moderate movement of the 
shoulders caused marked discomfort and it very much limited 
what he was able to do.  As an example, lifting was noted to 
cause very marked pain.  Light exercises also caused a great 
deal of pain.  The examiner indicated that consequently the 
chest muscles were not as strong as he would like or could be 
developed because of an inability to properly exercise.  

Physical examination disclosed minimal tenderness to pressure 
over the sternum.  However with pushing and pulling of the 
shoulders back there was definite discomfort.  There was a 
well-healed 1 1/2-inch transverse upper sternal scar.  The 
examiner indicated that pain could significantly limit 
functional ability and that there was limitation of motion 
due to pain on use.  He also indicated that there was excess 
fatigability and incoordination or pain on movement.  The 
diagnosis following the examination was disruption of the 
sternum with displacement of several ribs due to injury while 
in service with residual discomfort particularly on motion.  

A rating decision dated in April 2000 assigned a 40 percent 
evaluation for the veteran's disability between July 31, 1997 
and October 27, 1999 and a 20 percent evaluation from 
October 28, 1999.  The veteran's disability was 
recharacterized as a disruption of the sternum with 
displacement of several ribs, postoperative and evaluated 
under Diagnostic Code 5297-5025.  

The veteran presented testimony at a hearing before a hearing 
officer at the RO in July 2000.  At that hearing the veteran 
offered testimony concerning his service injury and the 
treatment he received following service.  The veteran 
testified that he had been employed steadily since his 
discharge from service.  He stated that he worked in an 
office but that his duties were limited because there were 
some things which he could not do and required help from 
other employees.  The veteran testified that since the second 
surgery he had had some improvement but that he still had 
quite a few limitations.  The veteran indicated that he had 
not lost any time from work due to his disability except at 
the time of surgeries.  

A statement dated in September 2000 from Bernard S. Harrison, 
M.D., relates that he had known the veteran for quite some 
time.  He indicated that the veteran originally saw him with 
a problem of sternal clicking and shooting sternal pains from 
costal cartilage disruption at the third rib.  He indicated 
that the veteran originally underwent a resection of his 
right third costal cartilage and that he did very nicely 
following the surgery, but went on to develop pain on the 
left side.  Dr. Harrison indicated that they reoperated and 
resected the costal cartilage on the left side.  

Dr. Harrison stated that the veteran had done quite well 
since that time.  He did indicate that the veteran had 
difficulty performing activities such as heavy lifting, 
throwing balls or any type of recreational play which 
entailed swinging a racquet.  He also noted that twisting 
motions requiring the veteran to throw his shoulders and hips 
out of alignment tended to also be quite difficult and hard 
for him to do.  He stated that in the veteran's mind this has 
certainly impacted on his ability to be considered for 
employment as well as recreational adventures.  On physical 
examination the veteran was noted to be of normal height and 
body habitus.  His sternum was stable on examination.  There 
was a well-healed surgical scar on the upper part of the 
chest.  There was no crepitus noted with movement of his 
arms.  In Dr. Harrison's opinion there was some mild 
disability likely associated with resecting this costal 
cartilage.  Dr. Harrison did not feel that he was in a 
position to quantitate the disability, but in his judgment he 
felt that the veteran likely had some prolonged disability 
from having the costal cartilage resection performed.  

In December 2002 the Board determined that additional 
development was necessary and notified the veteran that the 
Board had requested the VAMC in Lexington, Kentucky to 
schedule him for an examination.  The examination was 
scheduled in January 2003, but the VAMC indicated that the 
veteran refused the examination at that location.  In April 
2003 the Board notified the veteran that information had been 
received from the VAMC in Lexington, Kentucky that he refused 
to report for the examination requested.  




Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of work time from exacerbations or 
illnesses proportionate to the severity of the several guides 
of disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  However, when an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
the favor of the veteran.  38 C.F.R. § 4.3.  While the 
veteran's entire history is reviewed when making a disability 
determination (38 C.F.R. § 4.1), where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, (1994).  However, when the veteran is appealing the 
initial assignment of a disability rating, as is the 
situation in this case, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

At the outset, the Board notes that there is no Diagnostic 
Code specific to the veteran's disability.  The RO initially 
evaluated the veteran's disability by analogy to removal of 
ribs under Diagnostic Code 5299-5297.  Under that Diagnostic 
Code a 10 percent evaluation is for assignment for removal of 
one rib or resection of two or more ribs without 
regeneration.  A 20 percent evaluation is for assignment with 
removal of two ribs, a 30 percent evaluation for removal of 3 
or 4 ribs, a 40 percent evaluation for removal of 5 or 6 ribs 
and a 50 percent evaluation for removal of more than six 
ribs.  The RO initially assigned a 10 percent evaluation 
under this Diagnostic Code under the provisions of 38 C.F.R. 
§ 4.9 due to painful motion objectively demonstrated on 
examination.  

The RO subsequently evaluated the veteran's disability under 
Diagnostic Code 5099-5025 by analogy to fibromyalgia 
(fibrositis, primary fibromyalgia syndrome).  Under that 
Diagnostic Code an evaluation is assigned based on the 
presence of widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel syndrome, depression, anxiety, or Raynaud's-like 
symptoms.  A 10 percent evaluation is for assignment for 
symptomatology that requires continuous medication for 
control and a 20 percent evaluation is for assignment with 
symptoms that are episodic, with exacerbations often 
precipitated by environmental, emotional stress or 
overexertion, but that are present more than one-third of the 
time.  A 40 percent evaluation, the highest schedular 
evaluation under that Diagnostic Code, is for assignment with 
symptoms that are constant, or nearly so, and refractory to 
therapy.  A note following that Diagnostic Code indicates 
that widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeletal (i.e., cervical 
spine, anterior chest, thoracic spine, or low back and the 
extremities.

At this point, the Board observes that while neither 
Diagnostic Code 5299-5297 or 5099-5025 contemplate or mirror 
the symptomatology associated with the veteran's disability, 
it appears to the Board that Diagnostic Code 5099-5025 is the 
most appropriate Diagnostic Code to be used in evaluating the 
severity of the veteran's disability.  While it appears that 
Diagnostic Code 5099-5025 contemplates a more systemic-type 
disease than that presented in the veteran's case, the 
anatomical localization, as a musculoskeletal disability, and 
the symptomatology, involving musculoskeletal pain, appear to 
be closely analogous to permit assignment of an evaluation.  
On the other hand, Diagnostic Code 5299-5297 involves removal 
of ribs for assignment of an evaluation, and removal of three 
or more ribs for assignment of an evaluation in excess of 
20 percent.  This clearly is not the situation in the 
veteran's case.  Thus, the Board finds that Diagnostic 
Code 5099-5025, which assigns an evaluation based on 
symptomatology that includes musculoskeletal pain, fits more 
closely than Diagnostic Code 5299-5297.  

The Board must address one last point before addressing the 
severity of the veteran's disability under Diagnostic 
Code 5099-5025.  The Board has reviewed the Schedule for 
Rating Disabilities for any other potentially applicable 
Diagnostic Codes.  In this regard, the Board has considered 
an evaluation under Diagnostic Code 5321 which assigns an 
evaluation based on damage to Muscle Group XXI, the thoracic 
muscle group.  However, the maximum evaluation under that 
Diagnostic Code is a 20 percent evaluation for severe or 
moderately severe muscle damage.  Since the issue before the 
Board is an evaluation in excess of 20 and 40 percent for 
specified periods of time, a higher evaluation is not 
provided for under Diagnostic Code 5321.  

The Board has also considered an evaluation under 38 C.F.R. 
§ 4.97, the schedule of ratings for the respiratory system, 
including evaluations under Diagnostic Code 6843 for 
traumatic chest wall defect and Diagnostic Code 6844 for post 
surgical residuals (lobectomy, pneumonectomy, etc.), but 
finds that none of those Diagnostic Codes are applicable 
because these evaluations are assigned based on decreased 
respiratory function, symptomatology the veteran has not 
complained of and is not shown in medical records.  
Consequently, the Board will consider the veteran's 
disability under Diagnostic Code 5099-5025.

For the period of time between July 31, 1997 to October 27, 
1999, the veteran was in receipt of a 40 percent evaluation 
for his disability, the highest schedular evaluation under 
Diagnostic Code 5025.  As such, a higher evaluation for the 
veteran's disability could be assigned on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the veteran's disability has not been shown to 
necessitate frequent periods of hospitalization or cause 
marked interference with employment.  In this regard, the 
Board acknowledges that the veteran's disability has required 
two surgical procedures in the time period in question, but 
both hospitalizations were for treatment of acute 
symptomatology rather than for regular treatment of the 
veteran's disability.  In any event, beyond those two brief 
periods of hospitalization, the veteran's disability has not 
required any periods of hospitalization.  

The Board also notes that the veteran's disability has not 
been shown to cause marked interference with employment since 
the veteran testified that he has been steadily employed 
since his separation from service.  No other factors have 
been demonstrated which would demonstrate that the veteran's 
disability renders impractical the application of the regular 
schedular standards beyond those associated with using the 
Schedule for Rating Disabilities by analogy to an unlisted 
condition.  The Board would note that a 40 percent evaluation 
under the Schedule for Rating Disabilities contemplates a 
significant disability evaluation.  For example, a 40 percent 
evaluation is for assignment for severe limitation of lumbar 
spine motion, severe intervertebral disc syndrome or severe 
lumbosacral strain under Diagnostic Codes 5292, 5293 and 
5295, respectively.  Therefore, the Board concludes that a 
higher initial evaluation in excess of 40 percent for the 
time period between July 31, 1997 to October 27, 1999 is not 
warranted.  

As for the time period beginning October 28, 1999, the Board 
finds that a 20 percent evaluation accurately reflects the 
veteran's overall disability picture.  That date was chosen 
for the assignment of a 20 percent evaluation based on the 
date of the veteran's discharge from his second surgery in 
October 1999, a surgery which the evidence of record reflects 
improved the veteran's disability picture.  In this regard, 
at the time of the March 2000 examination the veteran 
reported that following his second surgery he no longer had 
discomfort at rest, but did have marked discomfort with 
movement and exertion and limitation of his activities.  On 
examination there was minimal tenderness to pressure over the 
sternum, but there was evidence of pain, excess fatigability, 
incoordination and pain on movement which limited functional 
ability.  

Similarly, a statement from the veteran's treating physician, 
Dr. Harrison, indicated that the veteran had done quite well 
following his second surgery, but did have difficulty 
performing activities which required heavy lifting or 
activities which required twisting motions of the shoulders.  
While Dr. Harrison offered an opinion that the veteran had 
some prolonged disability resulting from his disability and 
did not feel he was in a position to quantitate the 
disability, Dr. Harrison did offer an opinion that there was 
some mild disability likely associated with a resection of 
the costal cartilage.  

Under Diagnostic Code 5025, the symptomatology contemplated 
under that Diagnostic Code are assumed to be present at all 
disability levels and the evaluation under that Diagnostic 
Code is assigned based on the frequency of the 
symptomatology.  In order to warrant a 40 percent evaluation 
under that Diagnostic Code the symptomatology is constant, or 
nearly so, and refractory to therapy.  In this case, 
following the veteran's October 1999 surgery, his 
symptomatology had decreased to the point that it was no 
longer constant.  On the other hand, a 20 percent evaluation 
is contemplated for symptomatology that is episodic with 
exacerbations often precipitated by environmental or 
emotional distress or by overexertion, but is present more 
than one-third of the time.  The 20 percent evaluation would 
appear to more nearly approximate the veteran's overall 
disability picture in that his disability is exacerbated by 
certain movements and activities and is present at least one-
third of the time, but less than constant.  Therefore, the 
Board finds that an initial evaluation in excess of 
20 percent from October 28, 1999 is not shown to be 
warranted.  

The Board has also considered an extraschedular evaluation 
for the veteran's disability from October 28, 1999, but for 
the reasons set forth above, finds that the criteria for an 
extraschedular evaluation are not met.  The veteran's 
disability has not required frequent periods of 
hospitalization, produced marked interference with employment 
or rendered impractical the application of the regular 
schedular standards.

Lastly, in reaching this decision, the Board is cognizant of 
the "benefit of the doubt" rule.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claim for a higher initial evaluation for his sternum 
disability.  As such, this case does not present an 
approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

An increased initial evaluation for postoperative disruption 
of the sternum with displacement of several ribs, evaluated 
as 40 percent disabling prior to October 28, 1999 and 
20 percent disabling thereafter, is denied.  



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

